November 21, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           JAVIER CRUZ, Appellant

NO. 14-13-00745-CR                          V.
NO. 14-13-00746-CR

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED. The Court orders the
appeals DISMISSED in accordance with its opinion.

      We further order appellant pay all costs expended in the appeals.

      We further order the mandates be issued immediately.

      We further order this decision certified below for observance.